Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains the word “comprising” at line 3 .  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi (7,474,024).
Regarding claim 1, Nakanishi shows an electric motor comprising:
a rotor (43) rotatable about an axis;
a stator (33);
a motor housing (50, 12) including a controller (for board 23) can comprising a synthetic can housing (41, synthetic resins) and a metal insert thermal conductor (28),
said synthetic can housing defining a slot (formed by 26), 
said metal insert thermal conductor (28) being inserted into the slot (Fig. 1).
Regarding claim 2, Nakanishi also shows said metal insert thermal conductor (28) comprising a flange (bottom end of 28) inserted into the slot.
Regarding claim 3, Nakanishi also shows said synthetic can housing comprising a pair of radially-spaced flanges (26) including an inner flange and an outer flange cooperatively defining the slot (left and right of bent portions of 26).
Regarding claim 4, Nakanishi also shows said synthetic can housing comprising an end plate (26) defining the slot.
Regarding claim 5, Nakanishi also shows said insertion of the flange (bottom of 28) of the metal insert thermal conductor into the slot of the end plate at least partially sealing an interior of the controller can from an ambient environment.
Regarding claim 8, Nakanishi also shows further comprising a controller including a printed circuit board (23, 24), said synthetic can housing further comprising an end plate (portion below 17 and near 28) and a spacer, said spacer (portion 41 above 23) engaging the printed circuit board and maintaining a pre-determined separation between the printed circuit board and the end plate.
Regarding claim 9, Nakanishi also shows said spacer comprising four arcuately spaced spokes (end of 26, Figs. 1 and 2) engaging the printed circuit board.
Regarding claim 10, Nakanishi also shows said spacer (41 being molded with 12) being integrally-formed with said end plate.
Regarding claim 14, Nakanishi also shows further comprising a controller including a printed circuit board (23, 24) and at least one electronic component (25a), said metal insert thermal conductor being thermally connected to the controller (by 26).
.
Allowable Subject Matter
Claims 6-7, 11-13, 15-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the electric motor, said slot being defined adjacent a first side of the metal insert thermal conductor, said synthetic can housing defining a second slot adjacent a second side of the metal insert thermal conductor opposite of the first side, said metal insert thermal conductor comprising a second flange inserted into the second slot, said first and second flanges engaging with respective ones of the first and second slots to restrict circumferential movement of the metal insert thermal conductor with respect to the synthetic can housing as recited in claim 6; wherein said controller can presents an exposed surface area facing an external heat sink space, said metal insert thermal conductor presents between ten percent (10%) and forty percent (40%) of the exposed surface area as recited in claim 11; wherein said synthetic can housing includes an end plate comprising a thermally insulative material, said metal insert thermal conductor comprises .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



3/12/2022

/DANG D LE/Primary Examiner, Art Unit 2834